Citation Nr: 0213592	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-42 527	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder as secondary to the service-connected 
residuals of right humerus fracture.

2.  Entitlement to service connection for arthritis of the 
right elbow as secondary to the service-connected residuals 
of right humerus fracture.

3.  Entitlement to an increased evaluation for residuals of a 
right humerus fracture, currently evaluated as 20 percent 
disabling.

(The issues of increased evaluation of the left knee and 
earlier effective date prior to August 20, 1992 for a 30 
percent evaluation of the left knee are the subject of a 
separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to October 
1956.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision, which 
denied entitlement to a compensable evaluation for status 
post healed fracture of the right humerus.  In a June 1995 
rating decision, the RO increased the evaluation for healed 
simple fracture of the right humerus to 20 percent.  The 
veteran and his representative appeared before a Member of 
the Board at a hearing at the RO in February 1999.

In a June 1999 decision, the Board denied a rating in excess 
of 20 percent for the residuals of the fracture of the 
humerus.  The veteran appealed the case to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  The parties filed a 
joint motion for remand, in which it was noted that the 
decision did not address the issue of degenerative joint 
disease of the right shoulder.  In an October 1999 order, 
CAVC granted the joint motion for remand, vacating the part 
of the Board's decision pertaining to the right humerus and 
remanding this issue for additional proceedings. 
Subsequently, the RO addressed and developed the issues of 
service connection for degenerative joint disease of the 
right shoulder and degenerative joint disease of the right 
elbow in conjunction with the claim for increased rating for 
residuals of right humerus fracture.  As the veteran has 
offered evidence on these issues, recent medical reports are 
of record, the SSOC contains the necessary laws and 
regulation, and the veteran responded thereto, the Board 
finds it may take jurisdiction of these issues.  See Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for residuals of a fractured right 
humerus to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  The RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  CAVC held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  CAVC further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (1996).

Finally, in its June 1999 decision, the Board remanded the 
issues of entitlement to an increased evaluation for left 
knee disability and earlier effective date prior to August 
1992 for the 30 percent evaluation for the left knee 
disability.  CAVC stated it did not have jurisdiction of 
those issues and the veteran's attorney limited his 
representation to the issues pertaining to the right humerus 
and those issues arising from the CAVC remand.  Therefore, 
the issues pertaining to the left knee are the subjects of a 
separate decision.



FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder is 
related to the service-connected residuals of right humerus 
fracture.

2.  Degenerative joint disease of the right elbow is related 
to the service-connected residuals of right humerus fracture.

3.  Residuals of fractured right humerus are manifested by 
slight palpable irregularity in the lower third of the 
anterolateral humerus without bowing, and by painful motion 
of the upper arm when elevated above the shoulder.  

4.  There were no findings of limitation of motion of the 
elbow, limitation of motion of the upper arm to midway 
between the side and shoulder, marked deformity, malunion, 
fibrous union, nonunion of the humerus, or frequent episodes 
of dislocation of the scapulohumeral joint.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
right shoulder, claimed as secondary to service-connected 
residuals of fracture of the right humerus, is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Service connection for degenerative joint disease of the 
right elbow, claimed as secondary to service-connected 
residuals of fracture of the right humerus, is warranted. 38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a disability rating in excess of 20 
percent have not been met for the veteran's service-connected 
residuals of fracture of right humerus.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5202, 5206, 5207 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran contends that he developed arthritis of right 
shoulder and right elbow as a result of his service-connected 
right humerus fracture residuals.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  CAVC clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

A.  Right shoulder

Although service medical records show treatment for a 
fracture of the right humerus, they do not reflect complaints 
or treatment of a right shoulder injury in service.  
Additionally, there are no medical records showing a 
diagnosis of arthritis of the right shoulder within one year 
of separation from service.  

VA medical records from 1990 to May 1993 do not contain any 
complaints, findings, or diagnosis of a right shoulder 
disorder.  A December 1993 VA examination report indicates 
that the veteran reported discomfort of the right arm with 
history of multiple fractures of the right humerus.

However, in a May 1995 examination report and opinion letter, 
Dr. C.T. Moorman, stated that the veteran sustained multiple 
injuries to his right shoulder while serving as a paratrooper 
and participating in 62 jumps and that he fractured his right 
humerus in a skiing accident in service.  The evaluation 
revealed a painful right shoulder with grating on passive 
range of motion testing.  X-rays revealed significant 
narrowing of the glenohumeral joint and acromion and 
osteoarthritic changes of the acromioclavicular joint.   Dr. 
Moorman diagnosed posttraumatic degenerative joint disease 
with narrowing of the right glenohumeral joint.  Dr. Moorman 
opined that the right shoulder disability was related to the 
injuries the veteran incurred in service.

VA examinations in September 1995 and November 1996 show 
complaints of pain and limitation of motion of the right 
shoulder.  Diagnoses include history of dislocation of right 
shoulder, healed residual loss of motion, with degenerative 
joint disease.

Following a February 2002 VA examination of the right 
shoulder, the VA physician, in an edited and signed 
examination report dated March 20, 2002, diagnosed tendonitis 
of the right shoulder with degenerative arthritis.  The VA 
examiner opined that the residual symptoms of the veteran's 
right shoulder were likely as not initiated by the injury and 
treatment of his right humerus fracture.   

Following review of the evidence and resolving doubt in the 
veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for 
degenerative joint disease of the right shoulder.  
Accordingly, entitlement to service connection for 
degenerative joint disease of the right shoulder is 
warranted.

B.  Right elbow

Service medical records show treatment for a comminuted 
fracture of the right humerus extending 15 centimeters in the 
lower half of the distal shaft, but without elbow 
involvement.  At the veteran's separation examination, the 
examiner noted that the veteran had posttraumatic limitation 
of flexion of the right elbow. 

VA medical records from 1990 to 1993 show multiple complaints 
of left elbow pain; however, there were no complaints, 
findings, or diagnosis of a right elbow disorder.

In a May 1995 examination report and opinion letter, Dr. 
Moorman stated that the veteran had a comminuted segmental 
fracture of the distal right humerus which resulted in 
fractures in 5 places following a skiing accident in service.  
Pain with limited range of motion and crepitus of the right 
elbow was noted on examination.  X-rays revealed joint space 
narrowing and osteophytic changes of the radiocapitellar and 
humeroulnar articulations, which Dr. Moorman stated were 
related to a malunion of the distal humerus, an old segmental 
fracture now healed.   The diagnosis included posttraumatic 
degenerative joint disease of the right elbow secondary to 
malunion of the distal humerus.  Dr. Moorman opined that 
there was a causal relationship between the veteran's 
military service and injuries sustained therein and his 
current disabilities to include the right elbow.

A September 1995 VA examination report noted that the veteran 
related his right elbow pain to his service-connected right 
humerus fracture residuals.  There was pain in the shoulder 
upon movement of the right elbow.  X-rays showed degenerative 
changes in the right elbow.  The examiner noted that 
examination of the right elbow revealed old calcific 
tendinitis of the olecranon.  However, the examiner stated 
that he would not relate the right elbow problem to the 
service-connected fracture of the right humerus.

At a November 1996 VA examination, the veteran had full range 
of motion of the right elbow and repeated motion did not 
cause pain, weakness, or discomfort.  The diagnoses included 
history of injury of the right elbow with arthralgia, no 
limitation, and degenerative changes on x-ray.

A February 2002 VA examination, edited and signed by the 
examiner on March 20, 2002, noted the veteran's history of 
comminuted fracture of the distal humerus and occasion 
soreness thereafter.  On evaluation, there was some 
tenderness, but range of motion was good as was grip and 
strength.  The diagnosis was mild occasional tendonitis of 
right elbow.  X-rays show degenerative traumatic changes.  
The VA examiner stated that the veteran had good evidence of 
no limitation of use, but the pathologic area of the right 
elbow which would have been occasioned by the veteran's right 
humerus fracture per x-ray. 

Following review of the evidence and resolving doubt in the 
veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for 
degenerative joint disease of the right elbow.  Accordingly, 
entitlement to service connection for degenerative joint 
disease of the right elbow on a secondary basis is warranted.

II.  Increased evaluation - right humerus

Service medical records reflect that the veteran sustained a 
comminuted fracture of the shaft of the right humerus 
resulting in the spread of fragments and slight lateral 
angulation.  In April 1957, the RO granted service connection 
for healed simple fracture of the right humerus and assigned 
a noncompensable evaluation under Diagnostic Code 5299.  In 
his statements and hearing testimony, the veteran testified 
that he is right hand dominant and experiences frequent 
episodes of dislocation of the right shoulder and painful 
motion, and thus, he is entitled to a higher evaluation. 

VA medical records from 1990 to 1993 do not show complaints 
or treatment for the veteran's right humerus disability.  At 
a December 1993 VA examination, it was noted that the veteran 
had multiple fractures of the right humerus.  He complained 
of occasional discomfort in the right arm with aching.  
Evaluation revealed no obvious deformity on inspection or 
palpation.  X-rays revealed old healed fracture with good 
alignment and appropriate callus formation.  The diagnosis 
was status post old healed fracture of the right humeral 
shaft, no residual abnormality.  

In a May 1995 private orthopedic report, Dr. Moorman 
diagnosed severe degenerative joint disease of the right 
glenohumeral joint with joint space narrowing.  Evaluation 
revealed some loss of motion of the shoulder due to pain, 
positive impingement signs, and crepitus and grating with 
motion.  X-rays revealed significant narrowing of the 
glenohumeral joint.  Dr. Moorman stated that the veteran's 
right shoulder disorder was due to his in-service injuries.  

In a June 1995 rating decision, the RO, noting Dr. Moorman's 
report and resolving reasonable doubt in the veteran's favor, 
stated that a 20 percent evaluation would be assigned for the 
healed simple right humerus fracture with shoulder 
involvement.  It appears from the RO's discussion that the 
bases for the increase were the findings of pain and, 
limitation of motion, and degenerative joint disease of the 
right shoulder.  However, the actual rating sheet states that 
the RO granted a 20 percent evaluation for healed simple 
right humerus fracture under Diagnostic Codes 5299-5202.  The 
combination of Diagnostic Codes 5299 and 5202 to provide the 
20 percent evaluation and the discussion in the rating 
decision indicates that the RO expanded the rating to include 
shoulder involvement and rated the disability by analogy.  

A September 1995 VA examination revealed pain in the right 
shoulder with elbow movement and equal muscle strength in 
both arms.  There were no other shoulder complaints or 
findings.  The diagnoses included old healed fracture of the 
right humeral shaft without residual.  

The November 1996 VA examination report disclosed complaints 
of painful motion when lifting the right arm above shoulder 
level, but no complaints of frequent shoulder dislocation.  
Evaluation showed limited range of motion of the right 
shoulder with forward elevation to 120 degrees, extension to 
30 degrees, abduction to 60 degrees, external rotation to 20 
degrees, and internal rotation to 70 degrees.  X-rays 
revealed hypertrophic degenerative changes in the 
acromioclavicular joint, old healed fracture of the mid to 
distal shaft of the humerus with good alignment, and 
hypertrophic changes at the articulation of humerus and ulna.  
The diagnoses included history of healed dislocation of right 
shoulder with residual loss of motion and degenerative joint 
disease.

Private and VA medical records from January 1998 to October 
1999 do not show any complaints or treatment concerning the 
right shoulder.

During a February 2002 VA examination, the veteran complained 
of aching of the right humerus on occasion, usually in cold 
weather.  He denied weakness or tenderness, but reported 
limitation of motion due to pain when throwing with his right 
arm or with extreme elevation or abduction.  On evaluation, 
there was slight irregularity palpable in the lower third of 
the anterolateral humerus without pain or bowing.  Range of 
motion testing revealed forward elevation to 180 degrees with 
pain and discomfort to 160, abduction to 120 degrees and to 
160 degrees with discomfort, extension to 40 degrees, 
internal rotation to 90 degrees, and external rotation to 70 
degrees.  There was occasional faint crepitation but it was 
not painful.  X-rays showed old healed fracture of mid to 
distal portion of right humerus and degenerative changes of 
the acromioclavicular joint.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

As discussed above, the RO rated the veteran's residuals of a 
fracture of the right humerus as 20 percent citing Diagnostic 
Codes 5299-5202.  It is permissible to evaluate the veteran's 
service-connected disorder under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2001).  
The inclusion of Diagnostic Code 5299 indicates that the RO 
rated the disability by analogy.  38 C.F.R. § 4.27 (2001).  
Apparently, the RO chose to rate by analogy to the anatomical 
location, the humerus, and thus cited Diagnostic Code 5202, 
impairment of the humerus, rather than choosing to rate by 
analogy to the function affected, in which case the RO would 
have used one of the diagnostic codes for limitation of 
motion of the shoulder.  

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for malunion of the humerus with moderate deformity 
or other impairment of the humerus with infrequent episodes 
of dislocation of the scapulohumeral joint and guarding of 
movement at the shoulder level.  A 30 percent evaluation 
requires marked deformity of the major (dominant) shoulder or 
recurrent frequent episodes of dislocation of the 
scapulohumeral joint on the major side with guarding of all 
arm movements.  Fibrous union of the humerus on the major 
sides warrants a 50 percent evaluation.  Nonunion (false 
flail joint) of the humerus on the major side is rated 60 
percent disabling.  Loss of the head of the humerus (flail 
shoulder) on the major side is rated 80 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).

After review of the entire record, the Board finds no 
evidence that the veteran's residuals of fracture of the 
right humerus are manifested by marked deformity, malunion, 
fibrous union, nonunion, loss of the humeral head, or 
frequent dislocation of the scapulohumeral joint.  The 
medical evidence contained in the claims folder does not show 
complaints, diagnoses, or treatment for frequent right 
shoulder dislocation.  There is no evidence that the 
veteran's right humerus has malunion with marked deformity, 
fibrous union, nonunion, or loss of the humeral head.  
X-rays of the right humerus showed an old healed fracture of 
the shaft with callus formation and evidence of remottling.  
There was no acute fracture, or lytic or blastic processes.  
No deformity of the right humerus was reported after the 
December 1993 VA examination.  On recent examination, the 
veteran did not complain of frequent shoulder dislocation, 
rather, his complaint was of occasional discomfort from 
aching.  The Board concludes that the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5202 are not 
met.

The Board considered the veteran's disability from residuals 
of fracture of the right humerus in the context of other 
diagnostic codes to determine if a higher rating is 
assignable pursuant to such other codes.  However, as the 
most recent medical evidence shows that the veteran's right 
arm disability is not manifested by limitation of flexion to 
70 degrees or limitation of extension of the forearm to 90 
degrees (Diagnostic Codes 5206 and 5207), or limitation of 
motion of the arm to midway between his side and shoulder 
level (Diagnostic Code 5201), the Board concludes that the 
criteria for a schedular rating in excess of 20 percent under 
other possible applicable diagnostic codes are not met.

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2001).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2001). 

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

Furthermore, according to 38 C.F.R. § 4.59 (2001), painful 
motion is an important factor of disability with any form of 
arthritis.  The facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion or there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation requires X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  Limitation of motion must be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).

The Board is aware that in certain cases, evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  In such a case, where a musculoskeletal 
disorder is rated under a diagnostic code that does not 
involve limitation of motion and another diagnostic code 
based on limitation of motion is applicable, the latter 
diagnostic code must be considered in light of sections 4.40 
and 4.45.  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.12.

Here, the RO, in the June 1995 rating decision, assigned the 
increased evaluation of 20 percent under Diagnostic Codes 
5299-5202 based on the veteran's painful motion and crepitus 
of the right shoulder.  As noted above, the RO rated the 
residuals of fracture of the right humerus by analogy.

Diagnostic Code 5202 addresses impairment of the humerus to 
include symptoms of dislocation, guarding movement, malunion, 
or moderate deformity.  Other Diagnostic Codes -- to include 
5201, 5206, and 5207 -- rate on loss of motion of the 
shoulder and arm.  Under Esteban, it appears that if the 
veteran had symptoms of dislocation, guarding movement, 
malunion, or moderate deformity of the humerus as well as 
loss of motion of the shoulder, separate evaluations would be 
in order.  In this case, however, as discussed above, while 
there is evidence of painful limited motion, crepitation, and 
degenerative joint disease of the shoulder, there are no 
findings of dislocation, guarding movement, malunion, or 
moderate deformity of the humerus.  As the current 20 percent 
evaluation assigned by analogy under Diagnostic Code 5202 is 
based on the findings of pain and limitation of motion of the 
shoulder, the evidence does not support assigning a separate 
compensable evaluation for the residuals of fracture of the 
right humerus on the basis of painful or limited motion.

In this case, there are no clinical findings of pain with 
motion below the level of the shoulder, nor are there 
clinical findings of weakness, atrophy, incoordination or 
excess fatigability.  Additionally, the Board finds that the 
20 percent evaluation addresses the painful motion and 
crepitation and the x-ray evidence of degenerative joint 
disease noted on examination. 

Accordingly, although service connection for arthritis of the 
right shoulder has been service connected in this decision, 
the veteran is not entitled to a separate compensable 
evaluation for such.  In light of the above evidence, the 
Board concludes that the preponderance of the evidence does 
not support an evaluation in excess of 20 percent for 
residuals of fracture of the right humerus with shoulder 
involvement.

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by two Board 
remands, multiple supplemental statements of the case, and a 
September 2001 letter.  The September 2001 letter, in 
particular, informed the veteran of the type of evidence 
needed to substantiate his claim and the duties that the RO 
would undertake to assist him.  He was specifically advised 
that he could obtain private medical records and submit them 
to VA, or identify such records and VA would request them.  
There is no indication that any pertinent evidence was not 
received.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, and private medical 
records.  Moreover, the veteran appeared at a hearing before 
a Member of the Board and presented testimony.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

Service connection for degenerative joint disease of the 
right shoulder is granted.  Service connection for 
degenerative joint disease of the right elbow is granted.  
Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of the right humerus is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

